                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 SCOTTIE MCFARLAND,                                 )
                                                    )
               Plaintiff,                           )
                                                    )
 v.                                                 )          No. 4:20-CV-00011-JRG-CHS
                                                    )
 SHERIFF TIM G. FULLER, SGT. T.J.                   )
 PARSONS, C/O TYLER, SGT. PHILLIP                   )
 OWENS, 1st JOHN DOE a/k/a “TINY,” 2nd              )
 JOHN DOE FROM WINCHESTER                           )
 POLICE DEPARTMENT, and KENNETH                     )
 JACOB BEAN,                                        )
                                                    )
               Defendants.                          )

                            MEMORANDUM OPINION AND ORDER

        This is a pro se prisoner’s complaint for violation of civil rights filed pursuant to 42 U.S.C.

§ 1983 that the United States District Court for the Middle District of Tennessee transferred to this

Court after granting Plaintiff leave to proceed in forma pauperis [Doc. 4]. The matter is now

before the Court for screening of the complaint pursuant to the Prison Litigation Reform Act

(“PLRA”).

        I.      SCREENING STANDARD

        Under the PLRA, district courts must screen prisoner complaints and sua sponte dismiss

any claims that are frivolous or malicious, fail to state a claim for relief, or are against a defendant

who is immune. 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A). The dismissal standard articulated by

the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28 U.S.C. §§

1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language in Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review




Case 4:20-cv-00011-JRG-CHS Document 7 Filed 05/05/20 Page 1 of 11 PageID #: 4
under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 570).

        Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972). However, allegations that give rise to a mere possibility that a plaintiff might later establish

undisclosed facts supporting recovery are not well-pled and do not state a plausible claim.

Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the elements of

a claim which are not supported by specific facts are insufficient to state a plausible claim for

relief. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

        In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. 42 U.S.C. § 1983.

        I.       ALLEGATIONS OF THE COMPLAINT

        On August 9, 2019, Plaintiff, an African American, was a pretrial detainee housed in D-

Block of the Franklin County Jail with a state inmate known to be affiliated with the “Crazy White

Boy Gang,” Defendant Inmate Kenneth Bean [Doc. 1 at 2, 5, 9–10; Doc. 1-1]. Defendant Sheriff

Fuller “chose to house” Plaintiff with Defendant Inmate Bean even though he “is very much aware

of all prisoners housed in the jail, especially a state prisoner who is a known white supremacist”

[Id. at 9–10].

        On this same day, Defendant Inmate Bean taunted Plaintiff, took one of Plaintiff’s letters,

pretended the letter was toilet paper, and wiped his behind with it [Id. at 5]. Plaintiff was frightened

and spoke to Defendant Officer Tyler about this behavior, but Defendant Tyler laughed, and

Plaintiff therefore told Defendant Inmate Bean to leave him alone [Id.]. Defendant Inmate Bean



                                                   2

Case 4:20-cv-00011-JRG-CHS Document 7 Filed 05/05/20 Page 2 of 11 PageID #: 5
then began calling Plaintiff a “snitch n[*****]”and walking through the pod while ranting and

beating on tables [Id.].

       At this point, Plaintiff requested to speak to the night shift supervisor, Defendant Sgt.

Owens [Id.]. Defendant Officer Tyler initially denied this request, but ultimately called Defendant

Sgt. Owens to the pod after observing Defendant Bean’s behavior [Id.].

       When Defendant Sgt. Owens came to the pod, Plaintiff explained Defendant Inmate Bean’s

behavior to both Defendant Officer Tyler and Defendant Sgt. Bean and requested help [Id. at 5–

6]. Plaintiff specifically told Defendant Sgt. Owens that Defendant Inmate Bean was threatening

him, had pretended Plaintiff’s letter was toilet paper, and should not be allowed to treat Plaintiff

in this manner, as they both knew that Defendant Inmate Bean was a white supremacist, and stated

that as a pretrial detainee he should not be housed with a state inmate [Id. at 6]. Defendant Sgt.

Owens responded “‘[w]ell you know what kind of white people are in this jail,’” which Plaintiff

asserts was a reference to the fact that white people in the Franklin County Jail are racist [Id. n.1].

       Plaintiff remained in the pod with Defendant Inmate Bean, who continued ranting and

making racist and threatening statements to Plaintiff [Id.]. Plaintiff eventually began beating on

the pod door, at which point Defendant Inmate Bean attacked him, beat his face “profusely,” and

rammed Plaintiff into the wall four or five times [Id.]. After the attack, Defendant Inmate Bean

continued to threaten Plaintiff and Plaintiff’s family and ran around the pod making racist

statements, and no jail officials helped Plaintiff [Id.]. Moreover, despite Plaintiff asking Defendant

Sgt. Owens if he could go to the infirmary “considering that he has had quadruple bypass surgery”

after the attack when he was visibly bruised and bleeding, Plaintiff did not receive any medical

treatment or medication for pain [Id. at 6, 14].




                                                   3

Case 4:20-cv-00011-JRG-CHS Document 7 Filed 05/05/20 Page 3 of 11 PageID #: 6
       Plaintiff went to “pill call” the next morning and told Defendant John Doe a/k/a “Tiny”

what had happened [Id. at 6]. This Defendant asked Plaintiff if he wanted to press charges against

Defendant Inmate Bean, to which Plaintiff responded “[y]es” [Id. at 6–7]. When Plaintiff returned

to his pod after this conversation, Defendant Inmate Bean was no longer there [Id.].

       Plaintiff filed a complaint about and reported Defendant Inmate Bean’s attack on him to

numerous jail officials, including Defendants Sgt. Parsons, Officer Tyler, Sgt. Owens, John Doe

a/k/a “Tiny,” and John Doe Officer of the Winchester County [Id.]. Plaintiff also told these jail

official Defendants that he wanted to press charges against Defendant Inmate Bean for the threats

and assault and continued to request medical care due to the attack, as he had passed out twice and

had visible bruising on his head, face, and arms [Id.]. Plaintiff eventually signed forms to press

charges while with Defendant John Doe a/k/a “Tiny,” but did not receive medical treatment [Id.].

       Subsequently, on August 23, 2019, Plaintiff was placed in a transfer van with Defendant

Inmate Bean [Id.]. Plaintiff explained his history with Defendant Inmate Bean to Defendant Sgt.

Parsons, who told Plaintiff to “learn his place,” at which time Defendant Inmate Bean spit on

Plaintiff [Id.]. Defendant Inmate Bean was then separated from Plaintiff and restrained [Id.].

       No jail officials have taken any action against Defendant Inmate Bean since Plaintiff left

the jail despite Plaintiff mailing Defendant Sheriff Fuller a letter stating that he wanted to press

charges against Defendant Inmate Bean and wanted an investigation of the incident [Id.].

       II.      ANALYSIS

             A. Inmate Bean

       First, nothing in the complaint allows the Court to plausibly infer that Defendant Inmate

Bean was acting under color of state law at any relevant time. Thus, the complaint fails to state a

claim upon which relief may be granted under § 1983 as to him and he will be DISMISSED.



                                                 4

Case 4:20-cv-00011-JRG-CHS Document 7 Filed 05/05/20 Page 4 of 11 PageID #: 7
           B. Failure to Protect

       Next, as set forth above, Plaintiff alleges that although he told Defendants Officer Tyler

and Sgt. Owens about Inmate Bean’s behavior and told Defendant Sgt. Owens that Inmate Bean

was a white supremacist and Defendant Officer Tyler witnessed some of Inmate Bean’s behavior,

these Defendants failed to protect him from this inmate. Plaintiff also alleges that Defendant

Sheriff Fuller “chose to house” Plaintiff, an African American, with Inmate Bean, a known white

supremacist gang member, even though Defendant Sheriff Fuller is especially aware of known

white supremacist state prisoners in the jail. Plaintiff also generally alleges that as a pretrial

detainee, he should not have been housed with Inmate Bean, a state prisoner, because counties are

not liable for the acts of such prisoners and “the [S]tate of Tennessee” realized that housing pretrial

detainees with sentenced inmates is dangerous [Id. at 9].

               i.      Applicable Law

       Inmates have a constitutionally protected right to personal safety grounded in the Eighth

Amendment. Farmer v. Brennan, 511 U.S. 825, 833 (1994). This includes the right to be free

“from violence at the hands of other prisoners.” Bishop v. Hackel, 636 F.3d 757, 766 (6th Cir.

2011) (quoting Farmer, 511 U.S. at 833). Thus, prison officials must “to take reasonable measures

to guarantee the safety of the inmates.” Hudson v. Palmer, 468 U.S. 517, 526‒27 (1984).

       A defendant violates this right by being deliberately indifferent to a risk of injury to a

prisoner. Walker v. Norris, 917 F.2d 1449, 1453 (6th Cir. 1990); McGhee v. Foltz, 852 F.2d 876,

880–81 (6th Cir. 1988).      An officer is deliberately indifferent to such a risk where he is

“subjectively aware of the risk” and “disregard[s] that risk by failing to take reasonable measures

to abate it.” Greene v. Bowles, 361 F.3d 290, 294 (6th Cir. 2004).




                                                  5

Case 4:20-cv-00011-JRG-CHS Document 7 Filed 05/05/20 Page 5 of 11 PageID #: 8
        However, prisoners cannot recover for emotional or mental injury resulting from a failure

to protect absent a prior physical injury that is greater than de minimis. 42 U.S.C. § 1997e(e)

(providing that “No Federal civil action may be brought by a prisoner confined in a jail, prison, or

other correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury”); Wilson v. Yaklich, 148 F.3d 598, 600–01 (6th Cir. 1998) (providing

that claims seeking monetary damages for failure to protect in violation of the Eighth Amendment

fail absent a physical injury that is more than de minimis).

                ii.     Analysis

                        a. Housing Pretrial Detainee with State Inmate

        First, as to Plaintiff’s claim against Defendant Sheriff Fuller for failure to protect arising

out of the fact that this Defendant housed Plaintiff, a pretrial detainee, with a post-trial state inmate,

“the overwhelming weight of persuasive authority holds that unless the state has an intent to

punish, or at least displays an indifference toward potential harm to an inmate, pre-trial detainees

have no due process right to be housed separately from sentenced inmates.” Burciaga v. Cty. of

Lenawee, 123 F. Supp. 2d 1076, 1078 (E.D. Mich. 2000) (collecting cases). Plaintiff’s conclusory

allegation that the State of Tennessee realized that it is “dangerous” to house pretrial detainees

with state prisoners does not allow the Court to plausibly infer that any named Defendant intended

to punish Plaintiff or was deliberately indifferent to a substantial risk to Plaintiff’s safety by

housing him with a state inmate and it therefore fails to assert a constitutional violation.

                        b. White Supremacist Gang Member

        On the other hand, Plaintiff’s allegations that Defendants Officer Tyler, Sgt. Owens, and

Sheriff Fuller housed Plaintiff, an African-American, with Inmate Bean, a known white

supremacist gang member, allow the Court to plausibly infer that these Defendants knew of and



                                                    6

Case 4:20-cv-00011-JRG-CHS Document 7 Filed 05/05/20 Page 6 of 11 PageID #: 9
 disregarded a substantial risk of serious harm to Plaintiff. Curry v. Scott, 249 F.3d 493, 506 (6th

 Cir. 2001) (holding that where defendants knew of a guard’s history of discrimination and

 violence, a jury should determine whether the act of continuing to employ that guard could support

 the plaintiff’s claim for failure to protect). Accordingly, this claim will proceed.

                        c. Transport Van

        However, Plaintiff’s claim that Defendant Sgt. Parsons failed to protect Plaintiff from

 Inmate Bean arising out of an incident in which Plaintiff and Inmate Bean were both placed in the

 same transportation van two weeks after Inmate Bean attacked Plaintiff fails to state a claim upon

 which relief may be granted for failure to protect under § 1983. Specifically, while Plaintiff alleges

 that this placement resulted in Inmate Bean spitting on him, spitting does not cause a physical

 injury that is more than de minimis. See, e.g., Barnes v. Daviess Cty. Det. Ctr., No. 4:18-CV-P91-

 JHM, 2018 WL 4997054, at *3 (W.D. Ky. Oct. 15, 2018) (citation omitted). Thus, Plaintiff cannot

 recover monetary damages for this incident. Yaklich, 148 F.3d at 600–01. Moreover, as nothing

 in the complaint suggests any continuing threat to Plaintiff from this incident, Plaintiff is not

 entitled to injunctive relief for this claim. Id. at 601. Thus, these allegations fail to state a claim

 upon which relief may be granted under § 1983 and will be DISMISSED.

            C. Failure to Train

         Plaintiff also claims that Defendant Sheriff Fuller’s failure to train officers in the jail to

 properly manage interactions between racially diverse inmates and known white supremacist

 inmates was a moving force behind the attack on him by Inmate Bean. As these allegations allow

 the Court to plausibly infer a violation of § 1983, this claim will also proceed. Plinton v. Cty. of

 Summit, 540 F.3d 459, 464 (6th Cir. 2008) (setting forth the elements of a claim for failure to train

 in violation of § 1983). However, such claims are properly construed as against the relevant



                                                   7

Case 4:20-cv-00011-JRG-CHS Document 7 Filed 05/05/20 Page 7 of 11 PageID #: 10
 municipality, rather than individuals. Harvey v. Campbell Cty., 453 F. App’x. 557, 563 (6th Cir.

 2011) (citations omitted). Thus, the Clerk will be DIRECTED to update the Court’s docket sheet

 to add Franklin County as a Defendant and this claim will proceed against this Defendant.

            D. Deliberate Indifference to Medical Needs

        Plaintiff states that he asked Defendant Sgt. Owens if he could go to the infirmary due to

 his history of having quadruple bypass surgery after the attack on him by Inmate Bean, but never

 received any medical treatment even though his head and body were bleeding and had visible

 bruising. Plaintiff also generally alleges that he “continued to request [] medical treatment” from

 jail officials including Defendants Sgt. Parsons, Officer Tyler, Sgt. Owens, John Doe a/k/a “Tiny,”

 and John Doe Officer of the Winchester County after the attack and never received it despite

 having visible bruising on his head, face, and arms and the fact that he had passed out twice.

                i.     Applicable Law

        A prison official’s deliberate indifference to an inmate’s serious medical needs violates the

 Eighth Amendment. Estelle v. Gamble, 429 U.S. 97 (1976). Prison medical personnel or officials

 may be deliberately indifferent to a prisoner’s serious medical needs “in their response to a

 prisoner’s needs” or by “interfer[ing] with treatment once prescribed.” Id. at 104–5. Establishing

 the deprivation of a federal right in the Eighth Amendment medical context requires evidence that

 that acts or omissions of an individual operating under the color of state law were “sufficiently

 harmful to evidence deliberate indifference to serious medical needs.” Id. at 106. Thus, “[a]

 constitutional claim for denial of medical care has [both] objective and subjective components.”

 Blackmore v. Kalamazoo Cty., 390 F.3d 890, 895 (6th Cir. 2004).

        The objective component requires proof that the inmate is suffering from a sufficiently

 serious medical need such that “he [was] incarcerated under conditions posing a substantial risk of



                                                 8

Case 4:20-cv-00011-JRG-CHS Document 7 Filed 05/05/20 Page 8 of 11 PageID #: 11
 serious harm.” Brown v. Bargery, 207 F.3d 863, 867 (6th Cir. 2000) (quoting Farmer v. Brennan,

 511 U.S. 825, 834 (1994)). To be sufficiently serious, the medical need must be either (1) obvious

 to a layperson or (2) a condition diagnosed by a physician. Farmer, 511 U.S. at 834 (citing Wilson

 v. Seiter, 501 U.S. 294, 297–98 (1991).

        The subjective component requires proof that the prison official acted with deliberate

 indifference. Carter v. City of Detroit, 408 F.3d 305, 312 (6th Cir. 2005), abrogated on other

 grounds in Pearson v. Callahan, 555 U.S. 223 (2009). Deliberate indifference is more than mere

 negligence and requires a mental state amounting to criminal recklessness. Santiago v. Ringle,

 734 F.3d 585, 591 (6th Cir. 2013) (citing Farmer, 511 U.S. at 834, 839–40). To meet this

 subjective standard, the defendant must have: (1) “perceived the facts from which to infer

 substantial risk to the prisoner,” (2) “draw[n] the inference;” and (3) “then disregarded that risk.”

 Id. at 591 (quoting Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001)).

                ii.     Analysis

        Plaintiff’s allegation that Defendant Sgt. Parsons did not assist him in obtaining medical

 treatment even though he told this Defendant that he had a history of quadruple bypass heart

 surgery and his head and body were bleeding and bruised after Inmate Bean’s recent attack on him

 allow the Court to plausibly infer that Defendant Sgt. Parsons disregarded a substantial risk to

 Plaintiff. Accordingly, this claim will proceed against Defendant Sgt. Parsons.

        However, Plaintiff’s allegation that he “continued to request [] medical treatment” from

 other Defendants in the days after the attack but did not receive it even though he had visible

 bruising on his head, face, and arms and had passed out twice is insufficient to allow the Court to

 plausibly infer a constitutional violation. Specifically, even if the Court assumes that Plaintiff had

 a serious medical issue at the time of these requests, nothing in the complaint suggests that these



                                                   9

Case 4:20-cv-00011-JRG-CHS Document 7 Filed 05/05/20 Page 9 of 11 PageID #: 12
 Defendants actually perceived and disregarded a substantial risk to Plaintiff from any such medical

 need. The mere existence of some bruising on Plaintiff after a fight would not suggest that Plaintiff

 was at substantial risk of harm without medical treatment. Moreover, Plaintiff does not set forth

 facts from which the Court can plausibly infer that any of these Defendants knew of his pertinent

 health history or that he had passed out twice at some unidentified time during or after the attack.

 Thus, these allegations fail to state a plausible claim for violation of the Eighth Amendment for

 which relief may be granted under § 1983.

               E. Charges Against Inmate Bean

          Plaintiff’s remaining claim is that all Defendants did not follow through on his requests

 to press charges against Inmate Bean. However, “a private citizen lacks a judicially cognizable

 interest in the prosecution or nonprosecution of another.” Linda R.S. v. Richard D., 410 U.S. 614,

 619 (1973). Accordingly, this allegation fails to assert a constitutional violation.

        III.      CONCLUSION

        For the reasons set forth above:

        1. The Clerk is DIRECTED to add Franklin County as a Defendant in this matter;

        2. This action will proceed only as to Plaintiff’s claims that (1) Defendants Sheriff Fuller,
           Officer Tyler, and Sgt. Owens failed to protect him from a substantial risk of serious
           harm posed by Inmate Bean due to him being a known white supremacist gang
           member; (2) Defendant Franklin County failed to properly train its officers to handle
           conflicts between racially diverse inmates and known white supremacist inmates; and
           (3) Defendant Sgt. Parsons was deliberate to Plaintiff serious medical needs in denying
           Plaintiff’s request to go to the infirmary after Inmate Bean attacked him;

        3. All other claims in the complaint are DISMISSED for failure to state a claim upon
           which relief may be granted under § 1983 and Defendant Inmate Bean and the Doe
           Defendants are therefore DISMISSED;

        4. The Clerk is DIRECTED to send Plaintiff service packets (a blank summons and USM
           285 form) for the remaining Defendants. Plaintiff is ORDERED to complete the
           service packets and return it to the Clerk’s Office within twenty (20) days of receipt of



                                                  10

Case 4:20-cv-00011-JRG-CHS Document 7 Filed 05/05/20 Page 10 of 11 PageID #: 13
          this order. At that time, the summonses will be signed and sealed by the Clerk and
          forwarded to the U.S. Marshal for service. Fed. R. Civ. P. 4;

       5. Service shall be made on Defendants pursuant to Rule 4(e) of the Federal Rules of Civil
          Procedure and Rule 4.04(1) and (10) of the Tennessee Rules of Civil Procedure, either
          by mail or personally if mail service is not effective;

       6. Plaintiff is forewarned that if he does not return the completed service packets within
          the time required, the Court may dismiss this action;

       7. Defendants shall answer or otherwise respond to the complaint within twenty-one (21)
          days from the date of service. If any Defendant fails to timely respond to the complaint,
          it may result in entry of judgment by default against that Defendant;

       8. Plaintiff is also NOTIFIED that if he fails to timely comply with this order, this action
          will be dismissed for failure to prosecute and to follow the orders of this Court; and

       9. Plaintiff is ORDERED to immediately inform the Court and Defendants or their
          counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it
          is the duty of a pro se party to promptly notify the Clerk and the other parties to the
          proceedings of any change in his or her address, to monitor the progress of the case,
          and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to
          provide a correct address to this Court within fourteen days of any change in address
          may result in the dismissal of this action.

       So ordered.

       ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE




                                               11

Case 4:20-cv-00011-JRG-CHS Document 7 Filed 05/05/20 Page 11 of 11 PageID #: 14
